Citation Nr: 0209561	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-33 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for the residuals of an 
injury to the pelvis.

3.  Entitlement to service connection for the residuals of a 
concussion, claimed as memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1958 to July 1961.  
These matters come to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a whiplash injury to the neck, a pelvic disorder, and memory 
loss as secondary to a concussion.  The veteran perfected an 
appeal of that decision.

In an August 1995 rating decision the RO denied entitlement 
to a disability rating in excess of 10 percent for the 
residuals of compression fractures of the D12 and L1 
vertebrae.  The veteran perfected an appeal of that decision.  
Following an increase in the rating to 30 percent in August 
1997, the veteran withdrew his appeal.  The Board finds, 
therefore, that that issue is no longer in contention.

The veteran's appeal was previously before the Board in July 
1998, at which time the Board remanded the case to the RO for 
additional development.  That development has been completed 
and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
and obtained medical opinions in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  Chronic residuals of a neck injury were not shown during 
service; the neck disorder that was initially documented in 
December 1993 is not shown to be related to an in-service 
disease or injury.

3.  Chronic residuals of a pelvic injury were not shown 
during service; the pelvic disorder that was initially 
documented in October 1998 is not shown to be related to an 
in-service disease or injury.  

4.  The concussion that occurred in service did not result in 
any chronic residuals; the memory loss that was initially 
documented in October 1998 is not shown to be related to an 
in-service disease or injury.


CONCLUSION OF LAW

The residuals of a neck injury, the residuals of a pelvic 
injury, and the residuals of a concussion, including memory 
loss, were not incurred in or aggravated by active service, 
nor may arthritis of the spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to disorders of the 
neck or pelvis, or to a concussion.

Medical records from the Swift County/Benson Hospital show 
that in August 1961, while the veteran was returning home 
after having been separated from service, he was involved in 
a motor vehicle accident.  The service department determined 
that the accident occurred in the line of duty.  The veteran 
was hospitalized on August 3, 1961, with complaints of back 
pain.  He was then unable to remember details about the 
accident, but was conscious.  He incurred no contusions or 
abrasions about the head or injuries to the extremities, but 
was found to have a cerebral concussion with retrograde 
amnesia.  An X-ray study revealed a compression fracture of 
the 12th dorsal vertebra, which was his discharge diagnosis.  
An X-ray study of the pelvis, both hips, and the upper femurs 
was negative.

The veteran initially claimed entitlement to VA compensation 
benefits in January 1963 in order to obtain assistance in 
paying the medical bills resulting from the motor vehicle 
accident.  At that time he reported having incurred a back 
injury in the accident, but did not report having any other 
complaints or injuries.

During a July 1963 VA neurological evaluation the veteran 
complained of a periodic ache between the shoulder blades 
that occurred at night, but reported no other symptoms.  The 
neurological examination was normal, and the examiner stated 
that no neurological disease was found.

The veteran also underwent a VA orthopedic examination in 
July 1963, during which his only complaint was of pain in the 
back with heavy lifting.  The examiner determined as a result 
of the examination that the compression fracture then had no 
clinical manifestations.  In a September 1963 rating decision 
the RO granted service connection for the residuals of a 
compression fracture of the L1 vertebra, and assigned a 
10 percent rating for the disorder.

The veteran has made claims for an increased rating for his 
service-connected back disorder on multiple occasions since 
January 1963, and made no reference to any other injuries 
incurred as a result of the motor vehicle accident.  An 
orthopedic examination in August 1967, which included the 
neck, spine, sacroiliac joints, and hips, revealed no 
abnormalities.  The veteran received treatment for back pain 
from the VA medical center (MC) in 1965 and 1966, but those 
records do not document any complaints pertaining to the 
neck, pelvis, or memory loss.

The veteran underwent VA neurological and orthopedic 
examinations in December 1968, during which he complained of 
pain in the back, but did not report any radiation of the 
pain, weakness, or numbness in the lower extremities.  He did 
not register any complaints regarding the neck, pelvis, hips, 
or memory loss.  The neurological examination was negative, 
and the neurologist determined that no neurological disease 
was found.  The orthopedic examination was also essentially 
normal, and the orthopedist provided a diagnosis of a history 
of a fracture of L1, not found on present examination.

A December 1993 VA treatment record indicates that the 
veteran reported having headaches and problems with his neck 
since a motor vehicle accident in May 1993.  In April 1994 he 
again complained of headaches, and stated that his only other 
medical problems consisted of arthritis in the right knee and 
low back pain secondary to the compression fracture.  A 
neurological evaluation was then negative, and the veteran 
was able to remember three out of three objects.

During a November 1994 VA examination the veteran reported 
having incurred a whiplash injury to the neck in the August 
1961 motor vehicle accident.

In multiple statements beginning in August 1995 the veteran 
has asserted that the motor vehicle accident in August 1961 
also caused a whiplash injury to the neck and to the lower 
spine, pelvis, and hips.  He also asserted that the 
concussion he then suffered resulted in amnesia, and ongoing 
memory and mental problems.  He stated that the pain he had 
from the May 1993 motor vehicle accident was temporary, but 
that he had experienced constant pain in the neck and pelvic 
area since the accident in service.  He also stated that he 
continued to have a memory loss as a result of having been in 
a coma following the accident.  He reported that he was not 
aware of the fact that he was not being compensated for his 
additional injuries because his initial claim was filed by 
his family.

During a May 1998 hearing before the undersigned the veteran 
testified that he had had the additional disabilities since 
the August 1961 motor vehicle accident, but that he had not 
been treated or examined by VA for the additional 
disabilities.  He stated that his family had filed the claim 
following the accident because he then had amnesia.  He also 
stated that he was unconscious for a long time following the 
accident, and that after he came out of the coma he had 
amnesia.  He described his pelvic disability as pain in the 
hip and leg that prevented him from sitting or standing for a 
long period, which he had had since the accident.

The RO provided the veteran a VA psychiatric examination in 
October 1998 for the purpose of determining whether he had 
any memory loss that was related to the August 1961 motor 
vehicle accident.  The veteran then reported having had 
memory problems since the accident.  He denied having 
received any psychiatric treatment.  On mental status 
examination his short and long-term memory was moderately 
impaired, in that he had difficulty remembering objects.  The 
psychiatrist provided a diagnosis of a cognitive disorder due 
to the head injury in 1961.  In the discussion of the 
examination the psychiatrist stated that the veteran had 
reported having memory problems due to the head injury he 
incurred in the motor vehicle accident in 1961.  The 
psychiatrist found that the veteran's neck and pelvic 
disabilities and history of a head injury were manifested by 
memory loss, and that the memory loss was due to the 1961 
accident.  That opinion was based on the results of the 
examination, and limited review of the medical records.

The veteran was also provided a VA neurological examination 
in October 1998, during which he again reported having had 
problems with his memory since the accident in 1961.  He also 
complained of pain in the neck, mid-back, and low back with 
radiation into the arms and legs.  The neurologist summarized 
the medical evidence in the claims file from 1961 to 1997.  
On mental status examination the veteran was able to remember 
three out of five objects after five minutes with 
distraction.  His fund of knowledge for recent and remote 
events was appropriate for his educational level.  The 
neurological examination revealed no abnormalities, and the 
neurologist found no evidence of cognitive dysfunction.  The 
neurologist also found that the veteran's subjective memory 
loss was not related to the motor vehicle accident in 1961.  
The basis for that opinion was the two normal neurological 
evaluations in the 1960s, and the fact that it was medically 
improbable that an individual would suffer cognitive 
symptomatology 37 years after a simple cerebral concussion.

During an October 1998 VA orthopedic examination the veteran 
reported having incurred a whiplash injury to the neck and an 
injury to the pelvis in the August 1961 motor vehicle 
accident, although he had only been treated for the 
compression fracture of the spine.  He stated that he 
continued to have problems with the neck and pelvis since 
then.  In the examination report the orthopedist summarized 
the veteran's medical records from 1961 to 1997.  Based on 
the results of the physical examination, X-ray studies of the 
pelvis and cervical spine, and review of the veteran's 
medical records, the orthopedist diagnosed the veteran's 
symptoms as an old lumbar compression fracture, healed; 
cervical degenerative disc disease at C6-C7; and lumbosacral 
degenerative disc disease.  The orthopedist found no evidence 
of an old pelvic or sacroiliac injury.  Based on the results 
of the examination and the review of the medical records, the 
orthopedist found no evidence of a clear-cut relationship 
between the currently diagnosed cervical spine disorder and 
the 1961 motor vehicle accident.  He also found no evidence 
of a definite connection between the present pelvic symptoms 
and lumbar findings and the motor vehicle accident in 1961.  
In an October 2001 addendum to his report the orthopedist re-
characterized his finding to indicate that the cervical spine 
disorder and pelvic symptoms were unlikely to be related to 
the 1961 motor vehicle accident.

Because the opinions of the neurologist and psychiatrist were 
in conflict, the RO asked both physicians to again review the 
claims file, including the October 1998 medical opinions, and 
again provide opinions on whether any current memory loss was 
related to the 1961 motor vehicle accident.  In a January 
2001 report the neurologist again stated that he had reviewed 
the medical records in the claims file, as stated in his 
October 1998 report.  The records included evidence of the 
veteran having incurred a concussion in the accident, but 
neurological examinations in 1963 and 1968 were both 
negative.  The neurologist reviewed the opinion provided by 
the psychiatrist in October 1998, and noted that it was 
unclear whether the psychiatrist had access to the same 
records considered by the neurologist.  The neurologist found 
that it was less than likely that a simple concussion would 
result in a chronic memory impairment.  He noted that the 
1961 medical records did not reflect that the veteran had 
suffered a cerebral lesion, such as a subdural hematoma, or 
prolonged loss of consciousness.  He noted the normal 
neurological examinations in the 1960s, and also found it to 
be less than likely that an individual would suffer impaired 
cognitive function many years following a traumatic event.

In a January 2001 report the psychiatrist summarized the 
opinion given by the neurologist, and stated that he had not 
been given that opinion to review prior to his October 1998 
examination.  Following review of the opinions provided by 
the neurologist, and the medical records relied upon by the 
neurologist in reaching his conclusions, the psychiatrist 
determined that any current memory loss was less than likely 
to be related to the 1961 motor vehicle accident.  After 
noting the negative neurological examinations in the 1960s, 
he found it unlikely that an individual would develop 
cognitive problems many years after the traumatic event.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran appealed the February 1997 decision it 
had not become final on November 9, 2000, and the provisions 
of the VCAA apply to the veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 1998.  The RO provided the 
veteran a statement of the case in November 1997 and a 
supplemental statement of the case in October 2001.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing service connection, and the 
rationale for not granting service connection.  In the July 
1998 remand the Board informed the veteran of the conflicts 
in the available evidence, the evidence required to resolve 
those conflicts, and the additional evidence needed to 
substantiate his claim.  The veteran was asked during the May 
1998 hearing whether he had received any medical treatment 
for his claimed disorders since service, which he answered 
negatively.  The veteran's representative has been provided 
the claims file for review, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO obtained the veteran's service medical records, and 
asked the veteran to identify any medical care provider who 
treated him for the claimed disorders since his separation 
from service.  He responded that he had not received any such 
treatment.  The RO provided him VA examinations in October 
1998, which included medical opinions regarding a nexus 
between his claimed disorders and the August 1961 motor 
vehicle accident.  The veteran presented hearing testimony 
before the undersigned in May 1998.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)).  

The medical evidence shows that the veteran currently has 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, and a mild to moderate 
disability due to memory loss.  The examiners attributed the 
veteran's neck and pelvic symptoms to the degenerative disc 
disease.  The evidence also shows that he was involved in a 
motor vehicle accident while deemed to have been in service, 
which included trauma to the spine and a concussion.  His 
claims are, therefore, supported by current medical diagnoses 
of disability and evidence of having incurred related 
injuries in service.  The medical evidence does not, however, 
establish a nexus between the currently diagnosed disorders 
and the in-service injuries.  Hickson, 12 Vet. App. at 253.

The August 1961 hospital records do not indicate that the 
veteran incurred an injury to the neck or pelvis as a result 
of the motor vehicle accident.  The available medical 
evidence, including multiple VA examinations from July 1963 
to December 1993, do not document any relevant complaints or 
clinical findings.  In addition, the veteran has made 
multiple claims for compensation benefits since his 
separation from service, in which he made no reference to the 
disorders he is currently claiming.  Although he asserted 
that his initial claim was limited to the vertebral fracture 
because it was filed by his family when he was incapacitated, 
the application was filed a year and a half after the August 
1961 accident and was at least signed by the veteran.

The veteran has submitted statements and hearing testimony in 
which he asserted that his current neck and pelvic disorders 
and memory loss were caused by the August 1961 motor vehicle 
accident, and that he had neck and pelvic pain and memory 
loss since then.  As a lay person the veteran is competent to 
provide evidence of observable symptoms.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not competent, however, to 
provide evidence of the etiology of those symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran's 
statements are not, therefore, probative of the claimed 
disorders being related to the in-service injury.

The orthopedist conducting the October 1998 medical 
examination determined that the degenerative disc disease of 
the cervical spine, claimed as the residuals of a neck 
injury, and the degenerative disc disease of the lumbar 
spine, claimed as the residuals of a pelvic injury, were not 
related to the in-service motor vehicle accident.  He based 
that opinion on a medical examination, including X-ray 
studies, and review of the veteran's medical records.  The 
opinion is, therefore, highly probative.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  There is no probative evidence of 
record establishing a nexus between the neck and pelvic 
disorders and the in-service injury, or showing that either 
disorder became manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  The Board finds, therefore, that 
the neck and pelvic disorders are not related to an in-
service disease or injury, and that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for the residuals of neck and pelvis injuries.

Although the psychiatrist conducting the October 1998 
psychiatric examination initially found that the concussion 
that the veteran experienced in August 1961 had resulted in a 
current memory loss, on further review of the medical 
records, which he had not previously considered, the 
psychiatrist found no relationship between the current memory 
loss and the concussion incurred in August 1961.  The 
neurologist determined, based on review of the medical 
records, that the veteran had no neurological deficit that 
was due to the concussion.  The Board finds that the most 
probative evidence shows that the in-service concussion did 
not result in any chronic residuals, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the residuals of a 
concussion, including memory loss.


ORDER

The claim of entitlement to service connection for the 
residuals of a neck injury is denied.

The claim of entitlement to service connection for the 
residuals of a pelvic injury is denied.

The claim of entitlement to service connection for the 
residuals of a concussion, claimed as memory loss, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

